                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ERRICK DEVON MATHIS,
#16052114,                                §
                                          §
                     Plaintiff,           §
                                          §
v.                                        § CIVIL NO. 3:18-CV-1972-K-BK
                                          §
SHERIFF MARIAN BROWN, et al.,             §
                                          §
                     Defendants.          §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff’s claim seeking to dismiss the

pending state court misdemeanor charge in Case No. M17-18892 is DISMISSED

WITHOUT PREJUDICE as barred by the Younger abstention doctrine, and that his

claims for damages are summarily DISMISSED WITH PREJUDICE as frivolous and

for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).
Plaintiff’s Motion to stay case, filed on October 12, 2018, is hereby DENIED.

SO ORDERED.


Signed October 15th, 2018.




                                       ___________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
